Citation Nr: 0009671	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  95-00 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a forehead scar.

2.  Whether there was clear and unmistakable error in an 
April 11, 1986 RO decision which denied service connection 
for a left hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1961 to 
August 1964.

This matter arises from an October 1994 rating decision from 
the VA RO in Lincoln, Nebraska.

The Board observes that a December 1999 rating decision 
granted the veteran's request for an increased evaluation for 
his service-connected left hand disability.  This issue is 
not in appellate status, as no notice of disagreement has 
been received to initiate an appeal from the RO's decision.


FINDINGS OF FACT

1.  The veteran's forehead scar is due to a minor head injury 
during active service.

2.  The RO decision of April 11, 1986, which denied service 
connection for a left hand disability, was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.


CONCLUSIONS OF LAW

1.  A forehead scar was incurred during active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  The RO decision of April 11, 1986, which denied service 
connection for a left hand disability, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a forehead scar

The veteran contends that he suffers from a forehead scar 
that is related to an automobile accident that occurred in 
1964 while serving in Germany.  Although the RO has styled 
the issue as one of entitlement to service connection for a 
head injury, the Board notes that in his September 1993 
statement and January 1997 RO testimony, the veteran was 
clearly only claiming service connection for a forehead scar.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records contain no reference to 
a forehead scar or injury.  The veteran's head and skin were 
clinically evaluated as normal on his July 1964 separation 
examination.

At a May 1994 VA examination, the veteran stated that the 
1964 automobile accident had resulted in an abrasion of the 
left frontal area of his forehead that did not require 
sutures.  Physical examination revealed a "very diffuse 
irregularly shaped scar" on the veteran's forehead.

In a lay statement received by the RO in January 1997, 
[redacted] reported that he and the veteran were involved 
in a severe motor vehicle accident in August or September 
1964.  A copy of a service medical record of Mr. [redacted] 
(received by the RO in September 1996) shows that he 
sustained a left hip injury in a motor vehicle accident in 
July 1964. 

Although it does not appear that the veteran had officially 
withdrawn this issue, the Board does note that during his 
January 1997 RO hearing, the veteran testified that the scar 
issue was a "non-issue."  His testimony primarily related 
to his hand injury.

An RO decision in February 1997 granted service connection 
for residuals of a left hand injury.  The RO essentially 
determined at that time that the veteran sustained the hand 
injury in a motor vehicle accident while on active duty. 

The record includes a medical diagnosis of a forehead scar, 
thus satisfying the requirement that there be competent 
evidence of current disability.  Further, the veteran's 
statements regarding the 1964 automobile accident are 
accepted as credible, and he has submitted lay evidence 
supporting his claim of such an inservice motor vehicle 
accident.  A forehead scar was not noted on his separation 
examination or for many years thereafter, and the veteran 
failed to note such an injury when he filed his original 
claim for VA compensation benefits in December 1986.  
However, he did indicate at that time that he was involved in 
an automobile accident while on active duty, and he has since 
submitted supporting evidence of the accident.  In fact, the 
RO has already conceded the incident in granting service 
connection for residuals of a hand injury.  Since the veteran 
has a forehead scar, albeit barely discernable, and the minor 
head injury is not in dispute, and there is no indication of 
any post-service head injury, the Board finds that the 
evidence is at least in equipoise as to whether the veteran's 
forehead scar is due to the inservice injury.  In resolving 
the reasonable doubt raised by such evidence in the veteran's 
favor, the Board finds that service connection for a forehead 
scar is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. 
§ 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  CUE

Prior determinations which are final and binding, including 
decisions concerning service connection, will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).

The Court has stated that CUE is a very specific and rare 
kind of "error."  It is the kind of error of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
by that very fact, clear and unmistakable.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

An April 1986 RO decision denied the veteran's claim for 
service connection for a left hand disability.  The relevant 
evidence of record at the time of the April 1986 rating 
decision consisted of service medical records and a February 
1986 VA examination.  Service medical records contained no 
references to a left hand disability or an automobile 
accident.  The veteran's upper extremities and 
musculoskeletal system were clinically evaluated as normal on 
his July 1964 separation examination.

The April 1986 RO decision denied service connection for a 
left hand disability on the basis that the veteran's service 
medical records were completely silent "as to complaints of 
a treatment for an injury to the veteran's ring finger of the 
left hand."  The April 1986 RO decision also noted that the 
February 1986 VA examination did not clearly diagnose a left 
hand disability (i.e., a left finger disability).  The 
February 1986 VA examination was the only medical evidence of 
record at the time of the April 1986 RO decision other than 
service medical records.

In light of the available evidence at the time of the April 
1986 rating decision, the Board finds that it was entirely 
reasonable for the RO to deny service connection for a left 
hand disability, as it had not been shown that the veteran 
had a left hand disability related to service.  That is, 
there was no showing of a left hand injury during service, 
there was no post-service medical evidence of a current 
diagnosis of the disability in question, and there was also 
no medical opinion relating a left hand disability to 
service.

The Board realizes that the veteran was granted service 
connection for a left hand disability in February 1997.  The 
grant of entitlement to service connection for a left hand 
disability was based in part on a service comrade's (S. D.) 
statement that S.D. and the veteran had been involved in an 
automobile accident during service.  The veteran also 
submitted a copy of S.D.'s service medical record reflecting 
that S. D. had been involved in a serious automobile accident 
in 1964 in Germany.  Additionally, the file also contained a 
May 1994 VA examination which revealed a current left hand 
disability.  However, the Board again notes that the evidence 
before the RO at the time of the April 1986 decision did not 
contain the service comrade's statement or evidence that the 
veteran suffered from a current left hand disability.  A 
determination that there was CUE in the April 1986 RO 
decision must be made on the record that existed at the time 
of that decision, and evidence submitted since that decision 
cannot be the basis for a finding of CUE.  See Russel v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

Accordingly, the Board finds that the April 11, 1986 RO 
decision did not contain any error of fact or law, much less 
undebatable error, and the April 11, 1986 RO decision did not 
involve any CUE.


ORDER

Service connection for a forehead scar is granted.

The April 11, 1986 RO decision, which denied service 
connection for a left hand disability, did not contain clear 
and unmistakable error.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

